Citation Nr: 0821390	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-33 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb




INTRODUCTION

The veteran served in the United States Marine Corps from 
January 1968 to January 1970, including as combat engineer in 
the Republic of Vietnam.  He was awarded the Purple Heart, 
the Combat Action Ribbon, and the Navy Commendation Medal 
with Combat V .  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the RO.  


FINDING OF FACT

The veteran is shown as likely as not to have manifested 
findings consistent with a diagnosis of PTSD related to 
stressors experienced while engaged in with the enemy in the 
Republic of Vietnam.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of VCAA have 
been satisfied with respect to the issue decided herein.  

In June 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  No additional private evidence was 
subsequently added to the claims file.  

The Board notes that the veteran was informed in a letter 
dated in March 2006 that a disability rating and effective 
date would be assigned if his service connection claim was 
granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that relevant 
VA examination reports are of record.  

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Combat veterans are afforded special consideration and are 
given the benefit of the doubt in disability cases, i.e., in 
the case of any veteran who engaged in combat with the enemy 
in active service, satisfactory lay or other evidence that an 
injury or disease was incurred or aggravated in combat will 
be accepted as sufficient proof of service incurrence if the 
evidence is consistent with the circumstances, conditions or 
hardships of such service even though there is no official 
record of such incurrence or aggravation in such service, 
and, to that end, every reasonable doubt shall be resolved in 
favor of the veteran.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.304(d) (2007); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

The veteran was a combat engineer in Vietnam and was awarded 
the Purple Heart, the Combat Action Ribbon, and the Navy 
Commendation Medal with Combat V.  His stressor assertions 
involve incidents related to his being engaged and performing 
valorously in combat action during his service in the 
Republic of Vietnam with the United States Marine Corps.  
Consequently, the veteran is considered to have "engaged in 
combat with the enemy."  

It must now be determined whether there is a diagnosis of 
PTSD and whether there is a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  

The diagnosis of PTSD has been rendered on several occasions 
in connection with extensive VA treatment between April and 
October 2006.  Some of these records, such as in May 2006, 
note the veteran's history of combat stressors.  Another 
diagnosis that was reported was that of anxiety disorder.  

The VA examination reports in March 2006 and January 2007 
reported no diagnosis on Axis I and added that the veteran 
did not meet the criteria for a diagnosis of PTSD because he 
had denied most PTSD-related symptoms at the time of the 
evaluation.  

However, the VA examiner in January 2007 added that the 
veteran's symptoms had met the criteria for PTSD or anxiety 
disorder, NOS, moderate in the past.  However, the VA 
examiner in this regard did not fully address the noted 
absence of symptoms in recording no diagnosis on Axis I.  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 
2002) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 
Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 
(1994).  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  The Court has held that the Board 
may not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  

After review of the record, the Board finds that the evidence 
in this case to be in relative equipoise in showing that the 
veteran as likely as not manifested symptomatology that 
supported a diagnosis of PTSD during the course of this 
appeal.  

By extending the benefit to the veteran, as required by law, 
service connection for PTSD is warranted.  



ORDER

Service connection for PTSD is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


